         Case 1:19-cr-00090-SPW Document 240 Filed 06/03/21 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


  UNITED STATES OF AMERICA,                       CR 19-90-BLG-SPW-l


                     Plaintiff,
                                              ORDER RE MOTION TO
           vs.                              ALLOW JUROR CONTACT


  MEREDITH MCCONNELL,

                     Defendant.


        This matter comes before the Court on Defendant Meredith McConnell's


Motion to Allow Contact with a Juror, filed April 29, 2021.(Doc. 233). The

Government responded in opposition to the motion on May 13, 2021.(Doc. 237).

McConnell did not file a reply. The motion is now ripe and ready for adjudication.

After reviewing the parties' briefs, the Court denies the motion for the following

reasons.



   I.      RELEVANT BACKGROUND


        On April 2,2021, Defendant Meredith McConnell was found guilty by a

jury on Counts 1, 2, and 4 ofthe Superseding Information. On April 4, an alleged

member ofthatjury apparently attempted to contact McConnell's attorney by

calling her office. The juror left a message on the office's answering machine

stating that he was a member ofthe jury and that"we had to do it."(Doc. 234 at 1-

2). He then left a phone number to reach him. His name was not audible. An
Case 1:19-cr-00090-SPW Document 240 Filed 06/03/21 Page 2 of 5
Case 1:19-cr-00090-SPW Document 240 Filed 06/03/21 Page 3 of 5
Case 1:19-cr-00090-SPW Document 240 Filed 06/03/21 Page 4 of 5
Case 1:19-cr-00090-SPW Document 240 Filed 06/03/21 Page 5 of 5
